PER CURIAM.
Steven Ray Levister appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) as time-barred under the Antiterrorism and Effective *311Death Penalty Act (AEDPA). On appeal, Levister contends he filed his petition within one year of the date on which the factual predicate of his claim was discovered and that his petition is thus timely under 28 U.S.C.A. § 2244(d)(1)(D) (West Supp.2001). We find this claim to be without merit. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.